Citation Nr: 0818425
Decision Date: 06/04/08	Archive Date: 06/26/08

Citation Nr: 0818425	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  02-17 464	)	DATE JUN 04 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
acne vulgaris, currently evaluated as 30 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling for the period prior to 
March 20, 2007.

3.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling, beginning March 20, 2007.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

The issue of entitlement to a higher initial rating for PTSD 
was originally on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  

The issue of entitlement to an increased rating for service-
connected acne vulgaris comes before the Board of Veterans' 
Appeals (Board) following a Board remand of August 2007.  
Previously, the Court of Appeals for Veteran's Claims 
(hereinafter the Court) remanded the issue in an Order dated 
in December 2006.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


ORDER TO VACATE

In an August 2007 decision, the Board denied a rating in 
excess of 10 percent for service-connected PTSD.  In May 
2007, the veteran submitted additional evidence directly to 
the RO in support of his PTSD claim.  Based upon that 
additional evidence, the RO granted a 30 percent rating for 
the PTSD, effective March 20, 2007.  At the time of the 
Board's August 2007 decision, it was unaware of the RO's 
decision to grant a 30 percent rating or of the additional 
evidence submitted.   

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).  The Board's August 1, 2007, 
decision denying an increased rating for PTSD without 
consideration of the evidence submitted by the veteran 
directly to the RO was a violation of due process.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered to be in the constructive possession 
of VA adjudicators during consideration of a claim, 
regardless of whether those records are physically on file).

Accordingly, the Board vacates its decision of April 2007 as 
regards the issue of an increased rating for service-
connected PTSD.  The Board will now readjudicate the 
veteran's increased rating claim.


FINDINGS OF FACT

1.  The evidence does not show that for the period prior to 
March 20, 2007, the veteran's PTSD was characterized by panic 
attacks, impairment of memory, depressed mood, intrusive or 
delusional thoughts, or memory loss.

2.  The evidence does not show that beginning March 20, 2007, 
the veteran's PTSD was characterized by flattened affect; 
impairment of speech, memory, judgment, or abstract thinking; 
or difficulty in understanding complex commands.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected PTSD have not been met or 
approximated for the period prior to March 20, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.125, Diagnostic Code 9411 
(2007).  

2.  The schedular criteria for an initial rating in excess of 
30 percent for service-connected PTSD beginning March 20, 
2007 have not been met or approximated for the period prior 
to March 20, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 
Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty prior to Board 
adjudication.  In correspondence dated in December 2003, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service connection for PTSD.  In the 
December 2003 VCAA notice, the RO also advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

The RO again provided notice to the veteran in correspondence 
dated in May 2007.  In that document, the RO informed the 
veteran of what the evidence needed to show to establish 
entitlement to a higher rating for his service-connected 
PTSD.  The RO identified the specific criteria for a 50 
percent rating for this disability in response to the 
veteran's assertion that he was entitled to such a rating.    

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The RO has also provided the veteran with three VA 
examinations for his PTSD claim.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.
 


Evidence

In a February 2004 VA examination report, Dr. J.M. concluded 
that the veteran did not meet the criteria for a PTSD 
diagnosis.  Dr. J.M. did, however, diagnosis major depression 
and attributed the veteran's symptoms to that diagnosis.  Dr. 
J.M. also assigned a GAF score of 60.  

In a June 2006 VA examination report, Dr. J.M. stated that 
when given the benefit of the doubt, the veteran met the 
criteria for a PTSD diagnosis, but only if the specific 
stressors could be verified.  Dr. J.M. stated that the 
veteran's PTSD was characterized by nightmares, emotional 
numbness, hypervigilance, and irritability.  Dr. J.M. also 
found that the veteran's PTSD was not characterized by 
intrusive thoughts, impairment in speech, delusional 
thoughts, disorientation, or suicidal ideation.  It was also 
noted that the veteran had been retired since 2002.  

Dr. J.M. concluded that the PTSD would only have a mild 
effect on the veteran's occupational functioning, and would 
not affect his ability to maintain gainful employment.  Dr. 
J.M. characterized the effect on social functioning as mild-
moderate.   

In a December 2006 VA examination report, Dr. E.H. stated 
that the veteran met the DSM-IV criteria for both depression 
and PTSD.  Dr. E.H. also stated that the two disorders were 
not related and that each caused independent impairment in 
the veteran's overall level of functioning.  Dr. E.H. 
attributed the veteran's anxiety, "gloomy" feeling, sleep 
disturbance, and decrease in interests to his depression.  

On examination, Dr. E.H. found the veteran's thought 
processes and judgment to be good and memory to be intact.  
Dr. E.H. specifically noted the absence of panic attacks, 
homicidal thoughts, obsessional rituals, impulsivity or 
violence, lack of personal hygiene, inappropriate behavior, 
or restrictions in activities of daily living caused by his 
psychiatric conditions.  Dr. E.H. did note, however, 
avoidance, flashbacks, detachment, emotional numbing, and 
anger.  

Dr. E.H. concluded that the veteran's PTSD and depression 
independently impaired his overall level of functioning and 
that they contributed equally to this impairment.  GAF scores 
for both PTSD and depression were assigned as 55.  Dr. E.H.'s 
opinion was that the PTSD caused some constriction in the 
veteran's ability to do part-time work and to engage in 
interpersonal relationships, but overall he was doing fairly 
well.  Dr. E.H. found that the PTSD did not cause impairment 
in most areas of functioning including judgment, thinking, 
mood, work, or family, but did cause mild reduction in 
productivity and reliability.  Dr. E.H. indicated that his 
conclusions were based on the examination and a review the 
veteran's claims file.  

The VAMC PTSD clinic notes reflected diagnoses of both PTSD 
and major depressive disorder.  In a September 2006 PTSD 
clinic note, B.P., MSW (Master of Social Work), stated that 
the veteran's depression had worsened and resulted in 
problems with mood.  B.P. assigned a GAF score of 55.  

In a mental health outpatient note, dated January 31, 2007, 
B.P. reported that the veteran had a recent episode of chest 
pain.  Other symptoms the veteran reported included shortness 
of breath, sweating, heart palpitations, and dizziness.  B.P. 
stated that they had "reviewed anxiety symptoms and panic 
attacks."  On examination, B.P. found the veteran's mood to 
be neutral and affect to be appropriate/variable.  Speech was 
relevant and spontaneous, thought processes were relevant and 
goal-directed, thought content was relevant, and insight was 
adequate.    

In a mental health clinic psychiatry note, dated March 20, 
2007, Dr. G.S. reported the veteran had been having anxiety 
and panic attacks.  Dr. G.S. discussed the veteran's recent 
chest pains that required stress test and cardiac 
catheterization.  Dr. G.S. stated that the veteran no longer 
had blockage in his heart and that the anxiety probably 
caused his recent chest pains.  Dr. G.S. reported in an April 
2007 mental health clinic psychiatry note that the veteran 
continued to have panic attacks and chest pains.  The veteran 
used clonazepam as needed for his anxiety.  The doctor 
diagnosed PTSD.  



Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

The veteran's service-connected PTSD is presently assigned a 
10 percent rating for the period prior to March 20, 2007 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  For 
the period beginning March 20, 2007, the veteran's PTSD is 
assigned a 30 percent rating.  PTSD is rated pursuant to the 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130, Diagnostic Code 9440 (2007).  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is prescribed for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  

GAF scores range from 1-100 with the higher numbers 
representing higher levels of functioning.  A score of 61-70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A score of 51-
60 reflects some moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  

Analysis

Upon reviewing the evidence, the Board does not find that 
prior to March 20, 2007, the criteria for a 30 percent rating 
had been met.  First, although signs and symptoms such as 
nightmares, emotional numbness, avoidance, detachment, 
hypervigilance, and irritability had been attributed to his 
PTSD, many of the symptoms needed for the 30 percent rating 
were not found on clinical examination.  For example, prior 
to March 20, 2007, there was no evidence that the veteran 
suffered from panic attacks, intrusive or delusional 
thoughts, impairment in speech, disorientation, memory loss, 
or suicidal ideation.  Although in the January 2007 mental 
health outpatient note B.P. noted she had discussed panic 
attacks with the veteran, she did not indicate that the 
veteran actually had had panic attacks at that time.

Second, the December 2006 VA examination report and VAMC 
clinic notes made clear that some of the symptoms affecting 
his overall impairment were attributable to his non-service-
connected depression rather than his PTSD.  Specifically, the 
veteran's depressed mood, anxiety, and sleep disturbances had 
been attributed to his non-service-connected depression.  The 
Board finds the VA examination report to be particularly 
probative because it was based on a review of the veteran's 
claims file.  

Third, the medical evidence suggests that the overall 
impairment was only mild.  The Board considers significant 
that the VA examiners characterized the effect that the PTSD 
would have on the veteran's occupational functioning as only 
mild and that one examiner specifically stated that the PTSD 
would not affect his ability to maintain gainful employment.  
The assigned GAF scores, while they may reflect moderate 
symptoms, do not by themselves tip the balance of the 
evidence in the veteran's favor.  As explained above, the 
criteria for the 30 percent rating had not been shown prior 
to March 20, 2007 and the evidence in its entirety does not 
otherwise reflect that the PTSD was so severe at that time.

Beginning March 20, 2007, the evidence does not show the 
criteria for a 50 percent rating have been met.  Although 
there was evidence of panic attacks and disturbances of 
motivation and mood, there was no evidence of flattened 
affect; impairment of speech, memory, judgment, or abstract 
thinking; or difficulty in understanding complex commands.  
Moreover, the veteran's lowest GAF score of 55 reflected only 
moderate symptoms and did not support a 50 percent rating.



Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2007).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for higher ratings on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

1.  The August 1, 2007, decision of the Board is vacated to 
the extent it denied an increased rating for PTSD.  

2.   An initial rating in excess of 10 percent for service-
connected PTSD prior to March 20, 2007, is denied.

3.  An initial rating in excess of 30 percent for service-
connected PTSD beginning March 20, 2007, is denied.




REMAND

The VCAA imposes obligations on VA with respect to its duty 
to notify and assist a claimant in developing a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).    Here, the veteran was provided with VCAA 
notice in correspondences dated in December 2003, February 
2004, and April 2005.  Unfortunately, in none of these did 
the agency of original jurisdiction (AOJ) address the issue 
currently on appeal.  VA must provide notice to a veteran 
with respect to each claim and failure to specifically notify 
a veteran with respect to each claim is presumed to be 
prejudicial error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006).  

The Board acknowledges that the veteran has also been 
provided with a statement of the case in October 1997 and 
supplemental statements of the case in July 2001 and March 
2004.  The Board, however, may not rely on these documents as 
proof of proper VCAA notice.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (2006) (Mayfield II) (stating that various 
post-decisional communications from which a claimant might 
have been able to infer what evidence VA found lacking in the 
claimant's does not satisfy VA's duty of affirmative 
notification).  

1.  Provide the veteran with VCAA notice 
informing him of VA's duties under the 
VCAA and the delegation of responsibility 
between VA and the veteran in procuring 
the evidence relevant to the appealed 
claim.  

This notice shall specify what information 
and medical or lay evidence is necessary 
to substantiate the claim for a rating in 
excess of 30 percent for service-connected 
acne vulgaris.  The AOJ shall notify the 
veteran that, to substantiate the claim, 
the veteran must provide, or ask VA to 
obtain, evidence demonstrating a worsening 
or increase in severity of the disability 
and the effect that worsening has on the 
veteran's employment and daily life.  
Vazquez-Flores v. Peake 22 Vet. App. 37 
(2008).  The AOJ must also notify the 
veteran of the specific criteria needed to 
demonstrate a higher rating under the 
presently assigned diagnostic code, e.g. 
7828 or codes 7801-7805.  The notice must 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation; 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.  

2.  Thereafter, the veteran's claim of 
entitlement to a rating in excess of 30 
percent for service-connected acne vulgaris 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0723773	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  02-17 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
acne vulgaris, currently evaluated as 30 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS) as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

The issues of entitlement to a higher initial rating for PTSD 
and for service connection for sleep apnea and IBS, comes 
before the Board of Veterans' Appeals (Board) following a 
Board remand of September 2005.  This matter was originally 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The issue of entitlement to an increased rating for service-
connected acne vulgaris comes from a remand from the Court of 
Appeals for Veteran's Claims (hereinafter the Court), dated 
in December 2006.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's PTSD is not characterized by panic attacks, 
impairment of memory, depressed mood, or memory loss.

3.  The competent medical evidence does not show that the 
veteran's pre-existing respiratory problems increased in 
severity during his military service.  

4.  The competent medical evidence does not show that the 
veteran's sleep apnea was incurred during active military 
service.

5.  The competent medical evidence does not link the 
veteran's IBS to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, Diagnostic 
Code 9411 (2006).  

2.  Sleep apnea was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R §§ 3.159, 3.303 (2006).  

3.  IBS is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R §§ 3.159, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated	 in December 2003, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service connection for PTSD, 
breathing problems, and IBS.  The veteran's claim for 
"breathing problems" was later claimed as sleep apnea; the 
issue has been phrased accordingly.

In the December 2003 VCAA notice, the RO also advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in his possession that pertained to the claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The RO has also provided the veteran with 3 VA 
examinations for his PTSD claim, and a VA examination for his 
sleep apnea and IBS claims.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.

II.  Post-Traumatic Stress Disorder

Evidence

In a February 2004 VA examination report, Dr. J.M. concluded 
that the veteran did not meet the criteria for a PTSD 
diagnosis.  Dr. J.M. did, however, diagnosis major depression 
and attributed the veteran's symptoms to that diagnosis.  Dr. 
J.M. also assigned a GAF score of 60.  

In a June 2006 VA examination report, Dr. J.M. stated that 
when given the benefit of the doubt, the veteran met the 
criteria for a PTSD diagnosis, but only if the specific 
stressors could be verified.  Dr. J.M. stated that the 
veteran's PTSD was characterized by nightmares, emotional 
numbness, hypervigilance, and irritability.  Dr. J.M. also 
found that the veteran's PTSD was not characterized by 
intrusive thoughts, impairment in speech, delusional 
thoughts, disorientation, or suicidal ideation.  It was also 
noted that the veteran had been retired since 2002.  

Dr. J.M. concluded that the PTSD would only have a mild 
effect on the veteran's occupational functioning, and would 
not affect his ability to maintain gainful employment.  Dr. 
J.M. characterized the effect on social functioning as mild-
moderate.   

In a December 2006 VA examination report, Dr. E.H. stated 
that the veteran met the DSM-IV criteria for both depression 
and PTSD.  Dr. E.H. also stated that the two disorders were 
not related and that each caused independent impairment in 
the veteran's overall level of functioning.  Dr. E.H. 
attributed the veteran's anxiety, "gloomy" feeling, sleep 
disturbance, and decrease in interests to his depression.  

On examination, Dr. E.H. found the veteran's thought 
processes and judgment to be good and memory to be intact.  
Dr. E.H. specifically noted the absence of panic attacks, 
homicidal thoughts, obsessional rituals, impulsivity or 
violence, lack of personal hygiene, inappropriate behavior, 
or restrictions in activities of daily living caused by his 
psychiatric conditions.  Dr. E.H. did note, however, 
avoidance, flashbacks, detachment, emotional numbing, and 
anger.  

Dr. E.H. concluded that the veteran's PTSD and depression 
independently impaired his overall level of functioning and 
that they contributed equally to this impairment.  GAF scores 
for both PTSD and depression were assigned as 55.  Dr. E.H.'s 
opinion was that the PTSD caused some constriction in the 
veteran's ability to do part-time work and to engage in 
interpersonal relationships, but overall he was doing fairly 
well.  Dr. E.H. found that the PTSD did not cause impairment 
in most areas of functioning including judgment, thinking, 
mood, work, or family, but did cause mild reduction in 
productivity and reliability.  Dr. E.H. indicated that his 
conclusions were based on the examination and a review the 
veteran's claims file.  

The VAMC PTSD clinic notes reflect diagnoses of both PTSD and 
major depressive disorder.  In a September 2006 PTSD clinic 
note, B.P., Masters in Social Work, stated that the veteran's 
depression had worsened and resulted in problems with mood.  
B.P. assigned a GAF score of 55.    

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2006).  

The veteran's service-connected PTSD is presently assigned a 
10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  PTSD is rated pursuant to the General Rating 
Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic 
Code 9440 (2006).  

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is prescribed for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

GAF scores range from 1-100 with the higher numbers 
representing higher levels of functioning.  A score of 61-70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A score of 51-
60 reflects some moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  

Analysis

Although the medical evidence shows that the veteran 
currently suffers from PTSD, they do not reflect that the 
overall severity of the veteran's PTSD approximates the 
criteria for a 30 percent rating.  

First, although signs and symptoms such as nightmares, 
emotional numbness, avoidance, detachment, hypervigilance, 
and irritability have been attributed to his PTSD, many of 
the symptoms needed for the 30 percent rating are not found 
on clinical examination.  For example, there is no evidence 
that the veteran currently suffers from panic attacks, 
intrusive or delusional thoughts, impairment in speech, 
disorientation, memory loss, or suicidal ideation.  

The December 2006 VA examination report and VAMC clinic notes 
make clear that some of the symptoms affecting his overall 
impairment are attributable to his non-service-connected 
depression rather than his PTSD.  Specifically, the veteran's 
depressed mood, anxiety, and sleep disturbances have been 
attributed to his non-service-connected depression.  The 
Board finds the VA examination report to be particularly 
probative because it was based on a review of the veteran's 
claims file.  

Third, the medical evidence suggests that the overall 
impairment is only mild.  The Board considers significant 
that the VA examiners characterized the effect that the PTSD 
would have on the veteran's occupational functioning as only 
mild and that one examiner specifically stated that the PTSD 
would not affect his ability to maintain gainful employment.  
The assigned GAF scores, while they may reflect moderate 
symptoms, do not by themselves tip the balance of the 
evidence in the veteran's favor.  As explained above, the 
criteria for the 30 percent rating have not been shown and 
the evidence in its entirety does not otherwise reflect that 
the PTSD is so severe.
					
Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2006).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

III.  Service Connection

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

A pre-existing injury or disease will be considered to have 
been aggravated by  active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2006).  See 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing that 
the presumption of aggravation created by section 3.306 
applies only if there is an increase in severity during 
service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  Establishing service-connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc) (providing that secondary service connection may 
also be granted for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991). 

Sleep Apnea

The veteran claims that he suffers from sleep apnea and 
breathing problems that were aggravated by his Vietnam 
service.  Specifically, the veteran alleged in his May 2004 
notice of disagreement that he had a "breathing condition" 
prior to entering service, but that exposure to chemicals, 
dust, and other toxic substances aggravated this condition.  
The competent medical evidence does not support the veteran's 
claim.

A VA examination report, dated in December 2005, showed that 
Dr. J.J. examined the veteran and reviewed his claims file.  
In the report, Dr J.J. included the following findings.  The 
veteran underwent a sleep study in 2003 for hypersolmulence.  
The findings of that study were consistent with sleep apnea 
and the veteran had been on continuous positive airway 
pressure ever since.  The veteran also had a history of pre-
service allergies, current treatment for which consisted of 
taking loratadine as necessary.  Dr. J.J. then discussed 
current examination findings and confirmed the diagnosis of 
sleep apnea.  

Dr. J.J. concluded that the veteran's sleep apnea was not 
aggravated by his military service and provided several 
reasons for his conclusion.  First, Dr. J.J. noted the 
veteran's history of respiratory problems related to 
allergies, but found no medical evidence indicating that the 
respiratory condition was permanently aggravated or made 
worse due to military service.  

Second, regarding the sleep apnea, Dr. J.J. explained that 
any sleep disturbances that the veteran experienced in 
service were likely due to conditions other than obstructive 
sleep apnea, such as nightmares and stress, because sleep 
apnea primarily affected middle-aged individuals.  Dr. J.J. 
also explained that due to the veteran's current weight, 
hypertension, and enlarged neck, he was a prototypical 
middle-aged individual who would suffer from sleep apnea.  

For these reasons, Dr. J.J. concluded that it was less likely 
than not that the veteran's conditions relative to periodic 
allergy type symptoms or his sleep apnea were in any way 
permanently aggravated or made worse by his time in the 
military.  The Board finds that because this opinion was 
based on a review of the veteran's claim file and a physical 
examination, it is highly probative.  

Regarding the veteran's contentions regarding the etiology of 
his sleep apnea, the Board does not find them to be 
controlling.  The veteran is competent to give evidence about 
what he experienced; for example, he is competent to report 
that he had certain injuries during service or that he 
experienced certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  As a layperson, however, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  As 
there is no competent medical evidence that the veteran's 
breathing problems, to include sleep apnea, were aggravated 
in service, the claim must be denied.   

IBS

The veteran claims that he suffers from IBS a result of his 
service-connected PTSD and that he has had IBS since he 
returned from Vietnam.  The medical evidence, which consists 
of a February 2004 VA examination report, does not support 
the veteran's claim.

In the examination report, J.B., Physician Assistant, 
Certified, concluded that the veteran's IBS was not caused by 
his PTSD.  J.B. explained that although stress could play an 
indirect role in irritable bowel syndrome, the veteran did 
not tie any flashbacks, dreams, or mixed emotions of his 
military career with flare-ups in his abnormal 
gastrointestinal pattern over the past years.  J.B. concluded 
that the veteran's IBS was instead related to the stress the 
veteran was experiencing over his long-term health care 
insurance.  

The Board has reviewed the record in its entirety, including 
the veteran's VAMC treatment records.  While these records 
reflect complaints of diarrhea, they do not relate IBS or any 
lower gastrointestinal disorder to the veteran's service-
connected PTSD.  As for the veteran's opinion that his PTSD 
caused his IBS, for reasons explained more fully above, the 
veteran is not competent to render such an opinion.  See 
Espiritu, 2 Vet. App. at 492.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  An initial rating in excess of 10 percent for service-
connected PTSD is denied.

2.  Service connection for sleep apnea is denied.

3.  Service connection for IBS is denied.


REMAND

In December 2006, pursuant to a joint motion, the Court 
remanded the veteran's claim of entitlement to an increased 
rating for service-connected acne vulgaris.  In the motion, 
the veteran's attorney asserted that the VA examiner's 
opinion included in the December 2002 VA examination report 
was inadequate because the examiner did not indicate whether 
the veteran's acne vulgaris was exceptionally repugnant or if 
it covered more than 40 percent of his entire body.  The 
former is necessary for a higher rating under the older 
version of Diagnostic Code 7806 and the latter is necessary 
for a higher rating under the amended version.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002, 2006).  An adequate VA 
examination report must include a discussion of these two 
elements.  

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with a VA skin 
examination for the purpose of 
ascertaining the severity of his service-
connected acne vulgaris.  The examiner 
should specifically be requested to 
comment as to whether the disability can 
be classified as "exceptionally 
repugnant" or whether the disability 
covers more than 40 percent of his entire 
body.

2.  Thereafter, the veteran's claim of 
entitlement to an increased rating for his 
service-connected acne vulgaris  should be 
readjudicated under both the criteria for 
rating skin disabilities as in effect prior 
to August 30, 2002 and as amended, 
effective that date.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


